         Case 1:20-cv-02262-EGS Document 110 Filed 11/05/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 THERESA RICHARDSON, et al.,

                                  Plaintiffs,

        v.                                              Civil Case No. 1:20-cv-02262 (EGS)

 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,

                                 Defendants.


                                 [JOINT PROPOSED] ORDER

       All processing facilities of Defendant United States Postal Service (“USPS”) that serve a

state with an extended ballot receipt deadline shall, until that deadline passes, perform a morning

ballot sweep (no later than 10 a.m., local time) and a mid-to-late afternoon ballot sweep that is

timed to ensure that any identified local ballots can be delivered that day. Upon completing a

sweep, each facility shall report to USPS Headquarters the total number of ballots identified and

confirm that those ballots have been expedited for delivery to meet applicable extended state

deadlines. Beginning on November 5, 2020, and until further order of the Court, Defendants

shall promptly submit to Plaintiffs a single report with the total number of ballots identified

through daily sweeps, with one exception: for facilities that are located in states whose ballot

receipt deadline is that day, Defendants shall submit the results of those sweeps to Plaintiffs

immediately following receipt of the results of the second sweep at these facilities.

SO ORDERED.

                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
Dated: __________________




                                                 1
